EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laurence Manber on 02/28/2022. 

The application has been amended as follows: 
In the title, please replace the current title with the following title:
-- Natural Killer cell function enhancer --.

In the claims: 
In claim 1, line 3, after: “cancer-specific antigen”, please delete the remainder of the claim and replace it with the following:
-- , a CDR3, a J region, and an immunoglobulin Fc region, wherein the T-cell receptor chimeric protein is a construct of TRAV21-CDR3-IgFc which comprises TRAV21-02 as T-cell receptor α chain variable region and the CDR3 has the

wherein the T-cell receptor chimeric protein binds to an MHC molecular complex of a cancer cell to reduce the expression of an MHC class I molecular complex and the cancer cell is killed or damaged by recognition of an NK cell or wherein the enhancer is for imparting a recognition function of a cancer cell expressing
an MHC class I molecule to an NK cell to kill or damage the cancer cell by TDCC (T-cell receptor chimeric protein-dependent cellular cytotoxicity) activity. --.

Please cancel claims: 3, 7, 13, 21, and 27.
The allowed claims are : 1, 4, 6, 8, 15, 20, 22, and 55.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647